Order filed July 26, 2022




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00348-CV
                                   ____________

                            AL GIOVANNI, Appellant

                                        V.

BOXER PROPERTIES FINANCIAL AND CURO HARWIN LLC, Appellees


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1178386

                                     ORDER

      This is an attempted appeal. Pursuant to chapter 11 of the Texas Civil
Practice and Remedies Code, Al Giovanni a/k/a Ali Yazdchi, has been declared a
vexatious litigant and is therefore subject to the pre-filing order under section
11.101. Tex. Civ. Prac. & Rem. Code §§ 11.101, 11.103.

      Under section 11.103(a), the clerk of this court may not file an appeal
presented by a vexatious litigant subject to a pre-filing order under section 11.101
unless the litigant obtains an order from the local administrative judge permitting
the filing, or the appeal is from a pre-filing order entered under section 11.101
designating a person a vexatious litigant. Tex. Civ. Prac. & Rem. Code Ann. §
11.103(a) & (d). This is not an appeal from a pre-filing order entered under section
11.101.
      The appeal will be subject to dismissal without further notice, unless within
10 days of the date of this order, appellant files a copy of the order from the local
administrative judge permitting the filing of this appeal. See Tex. Civ. Prac. &
Rem. Code Ann. § 11.103(a).

                                  PER CURIAM

Panel Consists of Justices Bourliot, Hassan, and Wilson.